DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 3,283,658) in view of Palmer et al. (US 4,341,031) and further in view of Constant et al. (US 6,286,241).
Regarding claim 1, Frank teaches an action timer start switch for a breech block having a firing pin (see figures 1-4; and col. 1, lines 17-22; a breechblock for use with ammunition test firing apparatus including an electrical timing circuit, which breechblock comprises means for accurately determining the instance a firing pin), the action timer start switch comprising: a hammer (fig. 1: hammer 18) configured to be supported in the breech block (see col. 1, lines 29-38; a breechblock of the character described wherein a hammer member and a contact pin form conductors in an electrical timing circuit which doses when the hammer engages the pin), the hammer (18) including a hammer body having a first edge and a second edge opposite the first edge, a poll extending from the first edge and terminating at a hammer face which is configured to contact the firing pin (fig. 1: 34) when the hammer (18) is in an ignition position (see figures 1-2 and 4; and col. 2, lines 23-32; The firing pin 34 is axially aligned with a nose 35 formed integrally with the hammer 18. When the hammer 18 is released from its cocked position the spring 24 will act to urge the hammer 18 in a forward pivotal movement about the pin 20. The nose 35 will then strike the firing pin 34 to impart forwardly directed movement thereto); and a contact switch configured to be fixedly supported on the breech block body, the contact switch having a second contact element electrically coupled to a test lead, (see col. 3, lines 24-31; the timer circuit 52 is turned on and the hammer 18 released to urge the firing pin 34 against the primer of the cartridge 58. At the exact point of firing contact with the primer the hammer 18 engages the contact pin 40 to close the circuit 52 thereby initiating whatever timing test is desired).
However, Frank does not explicitly teach an adjustable contact supported in the hammer body and extending through the first edge, wherein the adjustable contact terminates at a first contact element that is positionable relative to the hammer face; and wherein the first contact element contacts the second contact element when the hammer is in the ignition position for transmitting a start pulse in the test lead.
Palmer teaches an adjustable cam surface on the hammer to allow the correlation of the timing of the hammer release with the breechblock movement to be readjusted precisely as the parts wear with use, (see figures 1 and 6; and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Palmer into the action timer start switch for a breech block of Frank in order to provides an adjustable cam surface on the hammer to allow the correlation of the timing of the hammer release with the breechblock movement to be readjusted precisely.
Constant teaches the electric firing signal is transmitted from the controller through circuitry connected to the battery and causes the firing pulse to be discharged in square wave form from a capacitor which retains stored energy, (see col. 8, lines 14-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Constant into the action timer start switch for a breech block of Frank and Palmer in order to provide an electrically-conductive firing probe adapted to deliver a firing charge to ignite the primer and cause firing.
Regarding claim 2, further Palmer discloses the action timer start switch, wherein the adjustable contact (12) comprises an elongated member received within a bore formed in the hammer body (2), (see figure 1).
Regarding claim 3, further Palmer discloses the action timer start switch, wherein the elongated member comprises a threaded body received within a threaded region of the bore, (see figure 6).
Regarding claim 4, further Palmer discloses the action timer start switch, wherein the threaded region of the bore comprises a threaded insert disposed in the bore for receiving the threaded body, (see figures 6 and 7).
Regarding claim 5, further Palmer discloses the action timer start switch, wherein an axis of the through bore defines a lesser included angle relative to the second edge, wherein the lesser included angle is an acute angle greater than 45 degrees, (see figures 1-2 and 6).
Regarding claim 6, further Palmer discloses the action timer start switch, wherein the lesser included angle is between 65 degrees and 75 degrees, (see figures 1 and 2).
Regarding claim 7, furthermore Frank discloses the action timer switch, wherein the hammer (18) further comprises a pivot (20) formed in the hammer body for pivotally coupling the hammer to the breech block, (see figure 4 and col. 2, lines 23-32; when the hammer 18 is released from its cock ed position the spring 24 will act to urge the hammer 18 in a forward pivotal movement about the pin 20).
Regarding claim 8, furthermore Frank discloses the action timer switch, wherein the contact switch comprises an insulator supporting an electrically conductive member, wherein the insulator electrically isolates the electrically conductive member from breech block body, (see col. 2, lines 33-35; disposed below the plate 30 and forming the remainder of the bore 14 closing is an insert 36 of electrical insulation material, such as Micarta for example).
Regarding claim 9, Frank teaches a breech block having an action timer switch (see figures 1-4; and col. 1, lines 17-22) comprising: a breech block body (fig. 1: breech block 10); a firing pin (fig. 1: firing pin 34) assembly including a firing pin plate supported in the breech block body (see figure 1 and col. 1, lines 17-22; a breechblock for use with ammunition test firing apparatus including an electrical timing circuit, which breechblock comprises means for accurately determining the instance a firing pin), a firing pin (34) slidably supported in the firing pin plate, (see figures 1-2 and 4; and col. 3, lines 9-17; the urging of the hammer 18 by the spring 24 will cause the firing pin 34 to move a prescribed distance), wherein the firing pin (34) is movable between a first position with the firing pin retracted into the firing pin plate and a second position with at least a portion of the firing pin extending from the firing pin plate, (see figures 1-2 and 4; and col. 3, lines 9-17); a hammer (fig. 1: hammer 18) pivotally supported in the breech block body (see col. 1, lines 29-38; a breechblock of the character described wherein a hammer member and a contact pin form conductors in an electrical timing circuit which doses when the hammer engages the pin), the hammer (18) including a hammer body having a first edge and a second edge opposite the first edge, a poll extending from the first edge and terminating at a hammer face, wherein the hammer is pivotable with respect to the breech block body for bringing the hammer face into contact with the firing pin (see figures 1-2 and 4; and col. 2, lines 23-32; The firing pin 34 is axially aligned with a nose 35 formed integrally with the hammer 18. When the hammer 18 is released from its cocked position the spring 24 will act to urge the hammer 18 in a forward pivotal movement about the pin 20. The nose 35 will then strike the firing pin 34 to impart forwardly directed movement thereto); and an action start timer switch including: a contact switch fixedly supported in the breech block body, the contact switch having a second contact element electrically coupled to a test lead (see col. 3, lines 24-31; the timer circuit 52 is turned on and the hammer 18 released to urge the firing pin 34 against the primer of the cartridge 58. At the exact point of firing contact with the primer the hammer 18 engages the contact pin 40 to close the circuit 52 thereby initiating whatever timing test is desired). 
However, Frank does not explicitly teach an adjustable contact supported in the hammer body and extending through the first edge, wherein the adjustable contact terminates at a first contact element that is positionable relative to the hammer face; and wherein the first contact element contacts the second contact element when the hammer face contacts the firing pin for transmitting a start pulse in the test lead.
Palmer teaches an adjustable cam surface on the hammer to allow the correlation of the timing of the hammer release with the breechblock movement to be readjusted precisely as the parts wear with use, (see figures 1 and 6; and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Palmer into the breech block of Frank in order to provides an adjustable cam surface on the hammer to allow the correlation of the timing of the hammer release with the breechblock movement to be readjusted precisely.
Constant teaches the electric firing signal is transmitted from the controller through circuitry connected to the battery and causes the firing pulse to be discharged in square wave form from a capacitor which retains stored energy, (see col. 8, lines 14-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Constant into the breech block of Frank and Palmer in order to provide an electrically-conductive firing probe adapted to deliver a firing charge to ignite the primer and cause firing.
Regarding claim 10, further Palmer discloses the breech block, wherein the adjustable contact (12) comprises an elongated member received within a bore formed in the hammer body (2), (see figure 1).
Regarding claim 11, further Palmer discloses the breech block, wherein the elongated member comprises a threaded body received within a threaded portion of the bore, (see figure 6).
Regarding claim 12, further Palmer discloses the breech block, wherein the threaded portion of the bore further comprises a threaded insert disposed in the bore for receiving the threaded body, (see figures 6 and 7).
Regarding claim 13, further Palmer discloses the breech block, wherein an axis of the bore defines a lesser included angle with the second edge, wherein the lesser included angle is an acute angle greater than 45 degrees, (see figures 1-2 and 6).
Regarding claim 14, further Palmer discloses the breech block, wherein the lesser included angle is between 65 degrees and 75 degrees, (see figures 1 and 2).
Regarding claim 15, furthermore Frank discloses the breech block, wherein the contact switch comprises an insulator secured to the breech block body and supporting an electrically conductive member that is electrically isolated from breech block body, (see col. 2, lines 33-35; disposed below the plate 30 and forming the remainder of the bore 14 closing is an insert 36 of electrical insulation material, such as Micarta for example).
Regarding claim 17, furthermore Frank discloses the breech block, further comprising: a first spring mechanism (fig. 1: 24) operably disposed between the breech block body and the hammer (18); a second spring mechanism (fig. 2: 44) operably disposed between the firing pin plate (30) and the firing pin (34); wherein the first spring mechanism (24) biases the hammer into contact with the firing pin (see col. 3, lines 13-15) and the second spring mechanism (44) biases the firing pin (34) into the first position (see figure 2).
5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 3,283,658) in view of Palmer et al. (US 4,341,031), in view of Constant et al. (US 6,286,241) and further in view of Matthews et al. (US 2013/0283660).
	Regarding claim 16, the combination of Frank, Palmer and Constant teaches the breech block above, but Frank, Palmer and Constant do not explicitly teach wherein the firing pin plate is removably secured to the breech block body.
Matthews teaches a removable flat plate at the rear of the slide retains the firing pin, (see par. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matthews into the breech block of Frank, Palmer and Constant in order to securely for a gun.
Allowable Subject Matter
	Claims 18-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 18 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a universal receiver having a breech and a breech block bore formed therein; a barrel extending from the universal receiver, the barrel having a first end adjacent the breech block bore forming a chamber region for receiving an ammunition round therein, a second end opposite the first end forming a muzzle region and a rifled bore extending from the chamber region to the muzzle region; a breech block positionable in the breech block bore between an out-of-battery position for exposing the chamber region and an in-battery position for sealing the chamber region, the breech block having: a breech block body; a firing pin assembly including a firing pin slidable supported in a firing pin plate, wherein the firing pin is movable between a first position with the firing pin retracted into the firing pin plate and a second position with at least a portion of the firing pin extending from the firing pin plate; and a hammer pivotally supported in the breech block body, the hammer including a hammer body having a first edge and a second edge opposite the first edge, a poll extending from the first edge and terminating at a hammer face, wherein the hammer is pivotable with respect to the breech block body for bringing the hammer face into contact with the firing pin; and an action start timer switch including: an adjustable contact supported in the hammer body and extending through the first edge, wherein the adjustable contact terminates at a first contact element that is positionable relative to the hammer face; and a contact switch fixedly supported in the breech block body, the contact switch having a second contact element electrically coupled to a test lead; wherein the first contact element contacts the second contact element when the hammer face contacts the firing pin for transmitting a start pulse in the test lead.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836